Citation Nr: 0522116	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  05-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
eczematoid dermatitis with pruritis ani.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1943 to April 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2004, a Deputy Vice Chairman of the Board granted a 
motion of the veteran's representative to advance the appeal 
on the Board's docket, and the Board will herewith address 
the veteran's appeal.  

On review of the record, the Board notes that in his 
statement received in February 2004 the veteran referred to a 
rating for his teeth, which he said had become much worse in 
the years since service.  A Rating Sheet dated in June 1945 
shows that at that time service connection was granted for 
loss of teeth 
numbers 2, 3, 5, 6, 7, 8, 9, 11, 13, 14, 15, 17, 19, 29, 
and 31.  In a Rating Sheet dated in August 1945, the RO 
confirmed and continued the June 1945 rating, with the 
addition to that rating stating that an acquired deformity of 
the mandible was a condition in the nature of a 
constitutional or developmental abnormality for which service 
connection could not be granted.  In response to the 
veteran's February 2004 statement, the RO, in a letter dated 
in March 2004, advised the veteran to submit evidence showing 
that his dental condition had increased in severity.  In 
addition, the RO obtained dental records identified by the 
veteran and also provided him a dental examination.  There is 
no indication, however, that the RO has adjudicated the 
veteran's dental claim.  The Board therefore refers that 
matter of entitlement to a compensable rating for loss of 
teeth numbers 2, 3, 5, 6, 7, 8, 9, 11, 13, 14, 15, 17, 19, 
29, and 31 to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim; he has been 
told what evidence VA would obtain and what he should submit; 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained.  

2.  The veteran's service-connected eczematoid dermatitis 
with pruritis ani is manifested primarily by itching and 
flaking in his ears and an itching rash in the groin area, 
with hyperpigmented skin in the groin area and rectum; the 
condition is controlled with topical creams and ear drops and 
covers less that one percent of the veteran's body.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
eczematoid dermatitis with pruritis ani have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, 4.118 Diagnostic Code 7806 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Further, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence and the laws and 
regulations related to the claim, and that it notified them 
of the evidence needed by the veteran to prevail on the 
claim.  In addition, by way of the RO's March 2004 letter, VA 
advised the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.

In the March 2004 letter, the RO notified the veteran that he 
could submit evidence showing that his service-connected skin 
disability had increased in severity.  The RO told the 
veteran that this evidence could be a statement from his 
doctor, containing physical and clinical findings, the 
results of any laboratory tests or X-rays, and the dates of 
examinations and tests.  The RO notified the veteran that he 
could also submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  
The RO advised that veteran that he should complete and 
return release authorization forms so that VA could request 
treatment information from his private health care providers.  
The RO told the veteran that he could obtain and submit the 
information.  The RO also notified the veteran that he should 
furnish the place and dates of treatment if he had recently 
received treatment at a VA facility or treatment authorized 
by VA.  The RO explained that VA would then obtain the 
reports of such treatment.  In addition, the RO told the 
veteran that he could submit his own statement in which he 
completely described his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by his disability.  

In the March 2004 letter, the RO notified the veteran that VA 
is responsible for getting relevant records from any Federal 
agency and would make reasonable efforts to get relevant 
records not held by a Federal agency.  The RO notified the 
veteran that he must provide enough information about his 
records so that VA could request them from the person or 
agency that has them.  The RO told the veteran that it was 
still his responsibility to make sure VA received those 
records.  Elsewhere in the letter, the RO requested that the 
veteran let VA know if there was any other evidence or 
information that he thought would support his claim.  The RO 
requested that the veteran send VA any such evidence or 
information if it was in his possession.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

As to the duty to assist, the RO obtained VA treatment 
records and private medical records identified by the 
veteran.  In addition, the RO provided the veteran with a VA 
examination in conjunction with his claim.  The veteran's 
representative has argued that the June 2004 examination was 
inadequate and that the veteran should be provided an 
additional VA examination.  He contends that the symptoms 
shown in the June 2004 VA examination do not represent the 
veteran's symptoms when they are most debilitating.  On 
review of the record, the Board observes that the June 2004 
examination report does not indicate that the veteran's skin 
disorder was dormant at that time, but showed activity in the 
ears and the area of the groin and rectum.  While the veteran 
described occasions when he had other affected areas, he said 
that prescribed topical medication kept the condition under 
control although it never resolved completely.  In addition 
to the examination report, the record includes clinical 
records showing the veteran's skin condition when he has 
sought treatment, and, in the Board's judgment, the implicit 
argument that the skin disorder was not active at the time of 
the 2004 examination is without merit, and, as such, the 
facts in this case are distinguishable from those set forth 
in Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. 
Derwinski, 2 Vet. App. 675 (1992).  On the basis of the 
foregoing, VA's duty-to-assist obligation has been fully met 
in this instance.  Neither the veteran nor his representative 
has indicated that the veteran has or knows of any additional 
information or evidence that would support his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claim.  The Board finds that no further assistance to the 
veteran is required.  

Background and analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2004).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected skin disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  

Briefly, at his first VA examination in May 1945, which was 
less than two months after his separation from service, the 
veteran gave a history of a "fungus infection," which he 
reported had started on his feet in July 1944, and then 
spread to his abdomen.  This had cleared up, but had recently 
appeared on the skin of the axillae and genito-crural region.  
He reported no weeping, but complained of intense itching.  
On examination, in each axilla, there was a mildly 
erythematous area about the size of a half dollar.  The 
veteran complained of a similar eruption in the genito-crural 
region, but this was not seen on examination.  The remainder 
of the body was free from lesions.   In a rating action in 
June 1945, the RO in Minneapolis, Minnesota granted service 
connection for skin disease and assigned a 30 percent rating 
effective from the day following separation from service in 
April 1945.  

In August 1946, VA examination of the skin showed very slight 
redness and very slight fine scaling present on both upper 
eyelids, but the physician said that no distinct lesion could 
be seen.  There was minimal scaling of the skin in a small 
area about 4 centimeters in diameter over the right shoulder.  
In addition, there was very slight redness and thickening of 
the perineal and peri-anal areas with few excoriations 
present.  The diagnoses were dermatitis, eczematoid, minimal, 
subsiding, chronic, and pruritis ani.  Based on the results 
of this examination, the RO reduced the rating from 
30 percent to 10 percent for the veteran's service-connected 
skin disorder, which it characterized as dermatitis, 
eczematoid, minimal, chronic, and pruritis ani.  

At a VA examination in April 1950, the veteran gave a history 
of skin eruptions in the groin and forehead area since 1944.  
He said he had been treated with salves and liquids, and he 
reported that the eruptions came and went.  The physician 
said he saw no skin eruption at the April 1950 examination.  
In a rating action dated in May 1950, the RO in Ft. Snelling, 
Minnesota, reduced the rating for the veteran's service-
connected skin disability from 10 percent to 0 percent 
effective from July 1950.  The veteran did not appeal.  

Without intervening correspondence, the veteran filed his 
current increased rating claim, which was received at the St. 
Louis RO in February 2004.  In conjunction with the claim, 
the veteran identified records of treatment by private 
physicians.  Among those are records from Keith Jantz, M.D., 
which show that in November 2002, the veteran complained of a 
sore on his penis, which had reportedly been previously 
documented in August 2002.  This, however, was shown by 
culture to be associated with the herpes simplex virus, and 
service connection is not in effect for such disability.  
Later records show that in May 2003, examination revealed 
some patchy areas of erythema on the bulbous portion of the 
nose, on the cheeks, and on the earlobes, and by August 2003 
it was said to be somewhat better.  Dr. Jantz's assessment 
was rosacea, and he continued that assessment in 
November 2003.  Service connection is not in effect for 
rosacea.  

VA treatment records show that the veteran was seen in April 
2004 and gave a history of having skin problems since he was 
in the jungle in service.  His listed current medical 
problems included skin problems with itching, his ears 
itching, and acne rosacea on the face.  The physician 
reviewed records from Dr. Jantz and examined the veteran, but 
did not mention findings regarding the skin.  The assessment 
included rosacea and dermatitis.  

Dr. Jantz's clinical records show that in May 2004 the 
veteran complained of itching in his ears and an itching rash 
in his groin area, which he had been treating with topical 
steroids.  On examination, there was a mild erythematous rash 
in the groin area and bilaterally behind the testicles.  Dr. 
Jantz prescribed mycolog cream for the groin area and 
cortisporin otic suspension for the ears.  

At the June 2004 VA skin examination, the veteran reported 
that he had had his service-connected chronic eczematoid 
dermatitis and pruritis ani ever since service and that it 
had never gone away.  He stated that at the present time the 
areas mostly affected were his ears, groin, and rectum.  He 
said that in the past he had had lesions under his arms and 
on his scalp.  He reported that he used a cream prescribed by 
his doctor, which was noted to include neomycin, polymycin, 
and hydrocortisone.  The veteran stated that this medication 
kept the condition under control, but it never resolved the 
condition completely.  The veteran reported that he had been 
on topical treatment for this condition off and on since the 
1940s.  

At the June 2004 examination, the veteran complained mostly 
of itching, but stated there was some flaking of his skin at 
times.  He said that in the past the area had become raw and 
red due to itching and that at times there had been bruising, 
especially when he had it under his arms.  He said he had 
seen a dermatologist in the past for treatment of this 
condition.  He said that he had difficulty sleeping anyway 
and that his skin condition compounded that.  Examination of 
the ears revealed some mild flaking of the internal canals, 
bilaterally.  The canals were moist, but there was no 
discharge or erythema.  Examination of the axillae revealed 
no lesions or erythema.  The groin area showed some 
hyperpigmented areas in the inguinal folds.  There was no 
flaking.  Examination of the rectum revealed hyperpigmented 
skin, but no lesions, exudates or sign of fistula.  The 
examiner said that the veteran's skin condition covered less 
than one percent of his body.  

VA medical records show that in July 2004, VA filled 
prescriptions from Dr. Jantz for cortisporin otic suspension, 
four drops, four times a day, and mycolog cream to be applied 
to the affected area twice daily.  Mycostatin ointment was 
substituted because mycology cream was a nonformulary.  In 
February 2005, VA received a prescription for the veteran 
from Dr. Jantz for lotrimin one percent cream for application 
to rash, twice daily.  

During the course of the appeal, a Decision Review Officer 
awarded an increased rating from noncompensable to a 
10 percent rating for the veteran's service-connected 
eczematoid dermatitis with pruritis ani, and the veteran 
continued his appeal.  The veteran observes that he was 
awarded a 30 percent disability rating for his skin condition 
when he was discharged from service and questions why this 
disability is rated any less today than it was at discharge 
from service.  

Under the Rating Schedule as in effect throughout the appeal 
period, dermatitis or eczema is rated under Diagnostic Code 
7806.  Under that code, dermatitis or eczema covering less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period warrants a 
noncompensable rating.  Dermatitis or eczema covering at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period warrants a 10 percent evaluation.  
38 C.F.R. § 4.118 Diagnostic Code 7806.  

Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent evaluation.  Dermatitis or 
eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent evaluation.  Dermatitis or 
eczema can, alternatively, be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801 through 7805), depending upon the 
predominant disability.  Id.  

Based on the evidence outlined above, the Board finds that 
the veteran's eczematoid dermatitis with pruritis ani is 
manifested primarily by itching and flaking in his ears and 
an itching rash in the groin area, with hyperpigmented skin 
in the groin area and rectum; the condition is controlled 
with topical creams and ear drops and covers less that 
one percent of the veteran's body.  The assignment of a 
rating in excess of the currently assigned 10 percent rating 
would require evidence of dermatitis or eczema covering 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  In this case, examination has showed 
that the affected area is less than one percent of the 
veteran's body, which is far less than the 20 to 40 percent 
coverage required for a 30 percent rating.  Further, while 
the veteran's physician has prescribed topical creams and 
ointments as well as eardrops for the itching and flaking, 
there is no evidence that his service-connected skin disorder 
has required the use of systemic therapy at any time.  Under 
these circumstances, there is no evidence that the severity 
of the veteran's disability meets or approximates the 
criteria required for a 30 percent rating.  Further, the 
Board notes that while the disability affects the inner ear 
canals with flaking and moistness, there is no indication 
that the disability otherwise affects the head, face, or 
neck, which would be required for a rating based on 
disfigurement.  

Under the circumstances, the Board concludes that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 10 percent for the veteran's service-
connected eczematoid dermatitis with pruritis ani.  The 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal must be denied.  


ORDER

Entitlement to a rating in excess of 10 percent for 
eczematoid dermatitis with pruritis ani is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


